Citation Nr: 1520500	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-11 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active military service from July 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A review of the Virtual VA paperless claims processing system and Veterans Benefit Management System reveals an April 2015 brief by the Veteran's representative and VA treatment records that were reviewed by the RO in the February 2013 statement of the case.  There are no other additional documents pertinent to the present appeal.

The Board notes that after the March 2010 rating decision the Veteran limited his notice of disagreement (NOD) to the issue of entitlement to service connection for bilateral hearing loss; however, he has submitted additional private medical evidence in relation to other previously denied claims.  While the Veteran did not file n NOD on any other issues adjudicated in the March 2010 rating decision, the Board refers the issues to the Agency of Original Jurisdiction (AOJ) in order for the AOJ to clarify if he wished to file new claims for service connection.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Extending the benefit of the doubt to the Veteran, bilateral hearing loss is shown to be as likely as not to be due to exposure to loud noise during active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, with regard to the issue on appeal, the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In documents of record, the Veteran contends that his bilateral hearing loss is the result of his in-service duties of serving in the Republic of Vietnam.  Therefore, he claims that service connection for bilateral hearing loss is warranted.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to hearing difficulties.  In addition, the Veteran's February 1972 Report of Medical Examination for Separation did not include an audiometry examination but a whisper test suggesting that his hearing was within normal limits.  In his substantive appeal, the Veteran provided a detailed account of the various noises he experienced in service.  Several of the examples provided had to do with a bomb that exploded in the barrel of the cannon, and a breach at the back of the gun blowing it apart; both examples were accompanied with horrific consequences and deafening noise.  The Veteran is competent to report a history of in-service noise exposure. See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, his assertions are considered credible as they are consistent with his documented service as an artillery field man in the Republic of Vietnam.  Caluza, 7 Vet. App. at 506.  Accordingly, the Board finds that the Veteran was exposed to in-service noise consistent with his duties.

Furthermore, the evidence of record, including the November 2009 VA examination report, demonstrates a current diagnosis of bilateral hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  The first two criteria required to establish service connection have been satisfied.  Therefore, the remaining inquiry is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.

In this case, there is only one medical opinion of record.  In this regard, a November 2009 VA examiner reviewed the record and conducted an audiological examination.  He then diagnosed bilateral hearing loss and opined that since a formal hearing test was not performed during separation, a definitive opinion regarding a hearing threshold shift while on active duty cannot be rendered without resorting to mere speculation.  

The Board finds that the November 2009 VA examination opinion is inadequate and therefore, not probative.  This is because a medical opinion based on speculation, without supporting clinical evidence, does not provide the required degree of medical certainty and would be of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

In this case, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Veteran's statements as to when his bilateral hearing loss began are important and credible evidence going toward the matter of when the condition began.  He and his wife both maintain that his bilateral hearing loss began during service and is due to military noise exposure.  Again, such noise exposure is consistent with the circumstances of his service.  Throughout the course of his communications with VA, the Veteran has consistently maintained that his bilateral hearing loss began in active service; the Board finds that such consistency makes his statements credible.  

Consequently, the Board resolves all doubt in favor of the Veteran and finds that bilateral hearing loss is etiologically related, at least in part, to his in-service noise exposure.  Therefore, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


